Citation Nr: 1634062	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-31 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than March 31, 2010 for the award of service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for posttraumatic stress disorder (PTSD) evaluated as 30 percent disabling effective October 29, 2008.

In May 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of the hearing is part of the record.  


FINDINGS OF FACT

1.  The Veteran originally filed his claim for service connection for depression in January 2001.  

2.  A February 2001 rating decision denied the Veteran's claim of entitlement to service connection for depression due to no current diagnosis.  

3.  Although the Veteran did not submit a notice of disagreement, additional VA Vet Center records were in constructive possession of the VA within one year of the rating decision.  

4.  VA Vet Center records dated from January to March 2001 include a history of posttraumatic stress disorder (PTSD) due to service in Vietnam and complaints of depression.

5.  The February 2001 rating decision was not final.

6.  The Veteran filed his claim for PTSD in October 2008. 

7.  A May 2009 rating decision granted service connection for PTSD from October 29, 2008. 


CONCLUSION OF LAW

The criteria for an effective date of January 24, 2001, for a grant of service connection for an acquired psychiatric disorder, diagnosed as depression and PTSD, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's claim of entitlement to an earlier effective date for service connection is a downstream issue from the grant of service connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Relevant to the duty to assist, all identified and relevant treatment records have been obtained and considered.

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c)(2)).  At the Veteran's May 2016 Board hearing, the undersigned clarified the relevant issues, and discussed elements of the claims that had not yet been substantiated.  There has been no allegation of a failure to comply with Bryant duties.  The Bryant duties were, therefore, met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim decided herein.

II.  Earlier Effective Dates

The Veteran asserts that he filed an original claim of entitlement to service connection for an acquired psychiatric disability that was denied in February 2001 on the basis that the Agency of Original Jurisdiction (AOJ) did not obtain his VA treatment records.  He generally asserts that the February 2001 rating decision was not finalized as the Vet Center treatment records, as well as additional private treatment records dated from that time clearly indicate he had a psychiatric disorder.  Therefore, the effective date for his service-connected PTSD, based on a favorable decision of the AOJ in May 2009, should be the date of his original claim, a claim filed in January 2001 and denied by the AOJ in February 2001.

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'  38 U.S.C.A. § 5110(a).  The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413 (1999).

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  '[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition.'  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, 'it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date.'  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

The Veteran filed a claim in January 2001 asserting entitlement to service connection for depression.  The Veteran was not provided with a VCAA notification and no VA treatment records were obtained.  By a February 2001 rating decision, the AOJ denied service connection due to no current diagnosis.  VA Vet Center records dated from January to February 2001 include a history of and current complaints of depression and flashbacks.  The Board recognizes that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and Board even where they were not actually before the adjudicating body.  Thus, any interim submissions before finality attached must be considered by VA as part of the pending appeal for the original January 2001 service connection claim for an acquired psychiatric disorder.  See also Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Based on a careful review of the record, the Board finds although the Veteran did not submit a NOD as to the February 2001 rating decision, there were relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  As such, the February 2001 rating decision did not become final.  

Private treatment records dated in October 1983 indicate the Veteran was hospitalized after found wondering in the woods.  He was depressed and anxious.  The Veteran's sister indicated he was having difficulties with children after his divorce and additional pressure at work.  The diagnosis was major depressive disorder, single episode, without melancholy. 

In January 2001 Vet Center progress notes, the Veteran reported he had a nervous breakdown in 1983.  He stated he became psychotic and thought he was in Vietnam.  He was hospitalized after authorities caught him camped out in the woods.  

In a February 2001 note, the Veteran reported that since he has been talking about Vietnam, he was starting to think more about the things he did over there.  He became emotional and the examiner noted he continued to present a depressed mood.  

In a March 2001 private treatment record, the Veteran reported a history of PTSD due to previous service in Vietnam.  

The May 2009 VA examination granted service connection for PTSD based on an April 2009 fee-based examination.  

Based on the new and material evidence received, the initial claim is pending.  In this regard, the Board notes that the VA's Adjudication Manuel directs that Vet Center records are constructively in VA possession.

As discussed above, this claim has been pending since he filed his initial claim for service connection, in January 2001.  The effective date of service connection is therefore is January 24, 2001.  38 C.F.R. § 3.400 (2015).



ORDER

Entitlement to an effective date of January 24, 2001 for the award of service connection for an acquired psychiatric disorder is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


